Case 6:20-cv-00465-ADA Document 28-2 Filed 10/02/20 Page 1 of 10




                     EXHIBIT B
       DEFENDANT’S PROPOSED SCHEDULE




                               1
        Case 6:20-cv-00465-ADA Document 28-2 Filed 10/02/20 Page 2 of 10




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                                     CIVIL ACTION 6:20-cv-00454-ADA
 WSOU INVESTMENTS LLC,                               CIVIL ACTION 6:20-cv-00455-ADA
                                                     CIVIL ACTION 6:20-cv-00456-ADA
                     Plaintiff,
                                                     CIVIL ACTION 6:20-cv-00457-ADA
        v.                                           CIVIL ACTION 6:20-cv-00458-ADA
                                                     CIVIL ACTION 6:20-cv-00459-ADA
 MICROSOFT CORPORATION,                              CIVIL ACTION 6:20-cv-00460-ADA
                                                     CIVIL ACTION 6:20-cv-00461-ADA
                     Defendant.                      CIVIL ACTION 6:20-cv-00462-ADA
                                                     CIVIL ACTION 6:20-cv-00463-ADA
                                                     CIVIL ACTION 6:20-cv-00464-ADA
                                                     CIVIL ACTION 6:20-cv-00465-ADA

                                                                 Jury Trial Requested

                                    SCHEDULING ORDER

       The Parties are in agreement that the following pre-trial groupings for the 12 cases filed

by Plaintiff WSOU Investments LLC (“Plaintiff”) against Defendant Microsoft Corporation

(“Microsoft”) will aid in the organization, efficiency and ultimate resolution of these cases and

propose that they be adopted for pre-trial case management purposes as appropriate:

       Group 1 (cases filed against Xbox and Xbox Live)
       6-20-cv-00455
       6-20-cv-00457

       Group 2 (cases filed against Hololens)
       6-20-cv-00459
       6-20-cv-00463

       Group 3 (cases filed against Skype Consumer and Business)
       6-20-cv-00456
       6-20-cv-00458
       6-20-cv-00460
       6-20-cv-00462
       6-20-cv-00464

       Group 4 (cases filed against Azure Networking)

                                                 2
        Case 6:20-cv-00465-ADA Document 28-2 Filed 10/02/20 Page 3 of 10




       6-20-cv-00454
       6-20-cv-00465

       Group 5 (case filed against Windows Server)
       6-20-cv-00461



       Under the proposed schedules below, the 12 cases will proceed in parallel through the

Markman hearing and thereafter lead to a succession of spaced trial dates. Individual case

schedules will be provided for each of the 12 cases if the Court desires.



           Deadline                                           Item

            9/18/20             Initial Case Management Conference.

            10/2/20             Deadline for Motions to Transfer

            11/6/20             Defendant serves preliminary invalidity contentions in the
                                form of (1) a chart setting forth where in the prior art
                                references each element of the asserted claim(s) are found, (2)
                                an identification of any limitations the Defendant contends are
                                indefinite or lack written description under section 112, and
                                (3) an identification of any claims the Defendant contends are
                                directed to ineligible subject matter under section 101.
                                Defendant shall also produce (1) all prior art referenced in the
                                invalidity contentions, (2) technical documents, including
                                software where applicable, sufficient to show the operation of
                                the accused product(s), and (3) summary, annual sales
                                information for the accused product(s) for the two years
                                preceding the filing of the Complaint, unless the parties agree
                                to some other timeframe.

            11/20/20            Parties exchange claim terms for construction in each bucket
                                of cases.

            12/4/20             Parties exchange proposed claim constructions.

            12/11/20            Parties disclose extrinsic evidence. The parties shall disclose
                                any extrinsic evidence, including the identity of any expert
                                witness they may rely upon in their opening brief with respect
                                to claim construction or indefiniteness. With respect to any
                                expert identified, the parties shall identify the scope of the

                                                 3
         Case 6:20-cv-00465-ADA Document 28-2 Filed 10/02/20 Page 4 of 10




                                       topics for the witness’s expected testimony. With respect to
                                       items of extrinsic evidence, the parties shall identify each such
                                       item by production number or produce a copy of any such
                                       item if not previously produced.

              12/18/20                 Deadline to meet and confer to narrow terms in dispute and
                                       exchange revised list of terms/constructions.

                1/8/21                 Parties file Opening claim construction briefs, including any
                                       arguments that any claim terms are indefinite. Parties will
                                       work together to identify opportunities to consolidate briefing
                                       across patents within each bucket of cases, and seek approval
                                       on any agreed briefing consolidation.

               1/22/21                 The parties shall disclose the identity of any rebuttal expert
                                       witness they may rely upon in their response brief with respect
                                       to claim construction or indefiniteness. With respect to any
                                       expert identified, the parties shall identify the scope of the
                                       topics for the witness’s expected testimony.

               1/29/21                 Parties file Responsive claim construction briefs.

               2/12/21                 Parties file Reply claim construction briefs.

               2/19/21                 Parties submit Joint Claim Construction Statement for each
                                       bucket of cases. See General Issues Note #8 regarding
                                       providing copies of the briefing to the Court and the technical
                                       adviser (if appointed).

               2/25/21                 Parties submit optional technical tutorials to the Court and
                                       technical adviser (if appointed).1

        3/4/21 and 3/5/21              Markman Hearing at 9:00 a.m. or 1:30 p.m.

                                       Court to hear Markman arguments on Groups 1 and 2 the
                                       morning of 3/4/21, Groups 4 and 5 the afternoon of 3/4/21,
                                       and Group 3 on 3/5/21.

                3/8/21                 Fact Discovery opens; deadline to serve Initial Disclosures per
                                       Rule 26(a).

               4/16/21                 Deadline to add parties.

       Groups 1, 2: 4/9/21             Deadline to serve Final Infringement and Invalidity
                                       Contentions. After this date, leave of Court is required for any

1
 The parties should contact the law clerk to request a Box link so that the party can directly upload the file to the
Court’s Box account.

                                                           4
   Case 6:20-cv-00465-ADA Document 28-2 Filed 10/02/20 Page 5 of 10




Groups 3, 4, 5: 4/30/21   amendment to Infringement or Invalidity contentions. This
                          deadline does not relieve the Parties of their obligation to
                          seasonably amend if new information is identified after initial
                          contentions.

  Groups 1, 2: 5/7/21     Deadline to amend pleadings. A motion is not required unless
                          the amendment adds patents or patent claims. (Note: This
Group 3, 4, 5: 5/28/21    includes amendments in response to a 12(c) motion.)



   Group 2: 5/28/21       Deadline for the first of two meet and confers to discuss
                          significantly narrowing the number of claims asserted and
   Group 1: 6/30/21       prior art references at issue. Unless the parties agree to the
                          narrowing, they are ordered to contact the Court’s Law Clerk
   Group 3: 9/3/21        to arrange a teleconference with the Court to resolve the
                          disputed issues.
 Groups 4, 5: 11/5/21

   Group 2: 6/25/21       Close of Fact Discovery.

   Group 1: 7/30/21

 Group 3 (‘550, ‘727,
   ‘868): 10/1/21

 Group 3 (‘519, ‘758):
      10/29/21

   Group 5: 12/3/21

Group 4 (‘160): 1/7/22

Group 4 (‘902): 2/4/22

   Group 2: 7/2/21        Opening Expert Reports.

   Group 1: 8/6/21

 Group 3 (‘550, ‘727,
   ‘868): 10/8/21

 Group 3 (‘519, ‘758):
      11/5/21

  Group 5: 12/10/21

Group 4 (‘160): 1/14/22


                                          5
   Case 6:20-cv-00465-ADA Document 28-2 Filed 10/02/20 Page 6 of 10




Group 4 (‘902): 2/11/22

   Group 2: 7/30/21       Rebuttal Expert Reports.

   Group 1: 9/3/21

 Group 3 (‘550, ‘727,
   ‘868): 11/5/21

 Group 3 (‘519, ‘758):
      12/3/21

   Group 5: 1/7/22

Group 4 (‘160): 2/11/22

Group 4 (‘902): 3/11/22

   Group 2: 8/20/21       Close of Expert Discovery.

   Group 1: 9/24/21

 Group 3 (‘550, ‘727
   ‘868): 11/24/21

 Group 3 (‘519, ‘758):
      12/22/21

   Group 5: 1/26/22

Group 4 (‘160): 3/2/22

Group 4 (‘902): 3/30/22

   Group 2: 8/27/21       Deadline for the second of two meet and confer to discuss
                          narrowing the number of claims asserted and prior art
   Group 1: 10/1/21       references at issue to triable limits. To the extent it helps the
                          parties determine these limits, the parties are encouraged to
 Group 3 (‘550, ‘727,     contact the Court’s Law Clerk for an estimate of the amount
   ‘868): 12/3/21         of trial time anticipated per side. The parties shall file a Joint
                          Report within 5 business days regarding the results of the
 Group 3 (‘519, ‘758):    meet and confer.
      12/31/21

   Group 5: 2/4/22

Group 4 (‘160): 3/11/22



                                           6
   Case 6:20-cv-00465-ADA Document 28-2 Filed 10/02/20 Page 7 of 10




Group 4 (‘902): 4/8/22

   Group 2: 9/3/21        Dispositive motion deadline and Daubert motion deadline.

   Group 1: 10/8/21       See General Issues Notes #8 regarding providing copies of the
                          briefing to the Court and the technical adviser (if appointed).
 Group 3 (‘550, ‘727,
   ‘868): 12/10/21

 Group 3 (‘519, ‘758):
       1/7/22

   Group 5: 2/11/22

Group 4 (‘160): 3/18/22

Group 4 (‘902): 4/15/22

   Group 2: 9/17/21       Serve Pretrial Disclosures (jury instructions, exhibit lists,
                          witness lists, discovery and deposition designations).
  Group 1: 10/22/21

 Group 3 (‘550, ‘727,
   ‘868): 12/24/21

 Group 3 (‘519, ‘758):
      1/21/22

   Group 5: 2/25/22

Group 4 (‘160): 4/1/22

Group 4 (‘902): 4/29/22

   Group 2: 10/1/21       Serve objections to pretrial disclosures/rebuttal disclosures.

   Group 1: 11/5/21

 Group 3 (‘550, ‘727,
    ‘868): 1/7/22

 Group 3 (‘519, ‘758):
       2/4/22

   Group 5: 3/11/22

Group 4 (‘160): 4/15/22



                                           7
    Case 6:20-cv-00465-ADA Document 28-2 Filed 10/02/20 Page 8 of 10




Group 4 (‘902): 5/13/22

   Group 2: 10/8/21        Serve objections to rebuttal disclosures and File Motions in
                           limine.
Group 1 (‘988): 11/12/21

Group 1 (‘978): 11/24/21

  Group 3 (‘550, ‘727,
    ‘868): 1/14/22

 Group 3 (‘519, ‘758):
      2/11/22

   Group 5: 3/18/22

Group 4 (‘160): 4/22/22

Group 4 (‘902): 5/20/22

   Group 2: 10/15/21       File Joint Pretrial Order and Pretrial Submissions (jury
                           instructions, exhibits lists, witness lists, discovery and
Group 1 (‘988): 11/19/21   deposition designations); file oppositions to motions in limine.

Group 1 (‘978): 12/3/21

  Group 3 (‘550, ‘727,
    ‘868): 1/21/22

 Group 3 (‘519, ‘758):
      2/18/22

   Group 5: 3/25/22

Group 4 (‘160): 4/29/22

Group 4 (‘902): 5/27/22

   Group 2: 10/26/21       File Notice of Request for Daily Transcript or Real Time
                           Reporting. If a daily transcript or real time reporting of court
Group 1 (‘988): 11/30/21   proceedings is requested for trial, the party or parties making
                           said request shall file a notice with the Court and e-mail the
Group 1 (’978): 12/14/21   Court Reporter, Kristie Davis at kmdaviscsr@yahoo.com
  Group 3 (‘550, ‘727,     Deadline to meet and confer regarding remaining objections
    ‘868): 1/28/22         and disputes on motions in limine.




                                           8
    Case 6:20-cv-00465-ADA Document 28-2 Filed 10/02/20 Page 9 of 10




  Group 3 (‘519, ‘758):
       2/25/22

    Group 5: 4/1/22

 Group 4 (‘160): 5/6/22

 Group 4 (‘902): 6/3/22

 TBD (3 business days        File joint notice identifying remaining objections to pretrial
 before Final Pretrial       disclosures and disputes on motions in limine.
     Conference)

          TBD                Final Pretrial Conference. The Court expects to set this date at
                             the conclusion of the Markman Hearing.

          TBD                Jury Selection/Trial. The Court expects to set this date at the
                             conclusion of the Markman Hearing.
 Group 2: est. 12/6/21,
 according to Court’s
      schedule

   Group 1 (‘988): est.
  1/10/22, according to
    Court’s schedule

   Group 1 (‘978): est.
  1/24/22, according to
    Court’s schedule

  Group 3 (‘550, ‘727,
   ‘868): est. 2/28/22

Group 3 (‘519, ‘758): est.
 3/28/22, according to
   Court’s schedule

  Group 5: est. 5/2/22,
  according to Court’s
       schedule

  Group 4 (‘160): est.
  6/6/22, according to
   Court’s schedule




                                             9
      Case 6:20-cv-00465-ADA Document 28-2 Filed 10/02/20 Page 10 of 10




   Group 4 (‘902): 7/5/22,
    according to Court’s
         schedule



SIGNED this ___________ day of _________________, 2020.

                                                    ______________________________
                                                    Alan D Albright
                                                    United States District Judge




                                         10
